Per Curiam.
Plaintiff brought this action in the district court for Douglas county to set aside a sale of property from defendants Mary Bernstein and Helen Fried to defendants Martin Mahern and David Bernstein. The trial court found that defendants had not complied with the provisions of section 36-501, Comp. St. 1929, commonly known as the “Bulk Sales Law,” and entered a decree in favor of plaintiff. Defendants have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.